In decreeing a redemption of the land by complainant, if such right is established in this case, it will not be done except upon the payment of such sum as should be paid upon due consideration of any right to dower which may be set up and claimed by her or those holding under her. We did not mean to imply that any such claim is cut off. That question was not considered by us and is not here determined. But the fact that she may have such interest does not militate against the equity of this bill on the theory which we discussed.
Application overruled.
GARDNER, C. J., and THOMAS and BOULDIN, JJ., concur.